


EXECUTION VERSION




LENDER JOINDER AGREEMENT AND REFINANCING AMENDMENT
Dated as of July 16, 2015
among
MARINA DISTRICT FINANCE COMPANY, INC.,
as the Borrower,
MARINA DISTRICT DEVELOPMENT COMPANY, LLC,
as the Guarantor,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
the Lenders Party Hereto


    


































--------------------------------------------------------------------------------








LENDER JOINDER AGREEMENT AND REFINANCING AMENDMENT


July 16, 2015


To:
Marina District Finance Company, Inc.

Marina District Development Company, LLC
One Borgata Way
Atlantic City, NJ 08401
Attention:    Josh Hirsberg


To:
Wells Fargo Bank, National Association,

as the Administrative Agent
333 S. Grand Avenue, 12th Floor
Los Angeles, CA 90071
Attention:    Donald Schubert


Gentlemen and Ladies:


We refer to the Amended and Restated Credit Agreement, dated as of July 24, 2013
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), among Marina District Finance
Company, Inc., a New Jersey corporation (the “Borrower”), Marina District
Development Company, LLC, a New Jersey limited liability company (“MDDC”), the
various financial institutions (the “Lenders”) as are, or shall from time to
time become, parties thereto, and Wells Fargo Bank, National Association as
administrative agent (the “Administrative Agent”) for the Lenders and as L/C
Issuer and Swing Line Lender. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.


1.Incremental Term Facility. Pursuant to Sections 2.17 and 2.18 of the Credit
Agreement, the Borrower has requested a term loan facility (the “Incremental
Term Facility”) in an aggregate principal amount of up to $650,000,000 and the
Lenders party hereto (the “Incremental Term Lenders”) are willing to provide
such Incremental Term Facility pursuant to the terms of this joinder agreement
and refinancing amendment (this “Agreement”). This Agreement will be an
“Incremental Term Facility Joinder” and a “Refinancing Amendment” as described
in Section 2(a) and (b) and the loans made hereunder (the “Incremental Term
Loans”) will be “Term Loans” for purposes of, and as defined in, the Credit
Agreement and will be subject to all terms and conditions of the Credit
Agreement. For the avoidance of doubt, the “Incremental Term Loans” include both
the Initial Incremental Term Loans (as defined below) and the Delayed Draw Term
Loans (as defined below).


2.Incremental Term Commitments.


(a)The Incremental Term Facility will be available in multiple borrowings as set
forth in this Section 2 but in, any event, in increments of no less than
$5,000,000. Each Incremental Term Lender hereby agrees, subject to satisfaction
of the conditions precedent set forth in Section 4.02 of the Credit Agreement
and in Section 3(a) and (b) below, to make initial Incremental Term Loans (the
“Initial Incremental Term Loans”) to the Borrower on a date which is on or after
the Incremental Term Facility Effective Date (as defined below) but before
August 31, 2015 (the “Initial Borrowing Date”) in the amount (such Lender’s
“Initial Incremental Term Commitment”) set forth opposite such




--------------------------------------------------------------------------------




Incremental Term Lender’s name on Schedule I attached hereto, which Initial
Incremental Term Loans shall comprise an “Incremental Term Facility” under the
Credit Agreement. This Agreement shall become an effective “Incremental Term
Facility Joinder” under the Credit Agreement with respect to such Facility on
such date.


(b)Each Incremental Term Lender agrees, subject to satisfaction of the
conditions precedent set forth in Section 3(b) below, to make additional
Incremental Term Loans (the “Delayed Draw Term Loans”) to the Borrower from time
to time on any Business Day as the Borrower may request (each, a “Delayed Draw
Borrowing Date”) prior to the one-year anniversary of the Incremental Term
Facility Effective Date (the “Delayed Draw Commitment Termination Date”) in an
aggregate amount not to exceed the amount (such Lender’s “Delayed Draw
Commitment”) set forth opposite such Incremental Term Lender’s name on Schedule
I attached hereto. Each borrowing of Delayed Draw Term Loans on a Delayed Draw
Borrowing Date shall comprise an “Other Term Facility” under the Credit
Agreement and this Agreement shall become an effective “Refinancing Amendment”
under the Credit Agreement with respect to such Facility on such date.


(c)The Borrower and the Incremental Term Lenders hereby agree that the
Incremental Term Facility described in Section 1 above, including each
“Incremental Term Facility” and “Other Term Facility” (as such terms are defined
in the Credit Agreement) comprising the Incremental Term Facility (as described
in Section 1 above), shall upon the making of the relevant Incremental Term
Loans be treated as a single “Incremental Term Facility” or “Other Term
Facility” for purposes of the Credit Agreement and the other Loan Documents,
including for purposes of voluntary and mandatory prepayments (and determining
the Lenders’ Pro Rata Shares thereof) and for purposes of any voting matter
contemplated under the Credit Agreement or the other Loan Documents.


(d)Each Incremental Term Lender hereby acknowledges and confirms that it has
received a copy of the Credit Agreement (including the schedules and exhibits
thereto) and each other Loan Document. Each Incremental Term Lender acknowledges
that it has made its own independent investigation and credit evaluation of the
Borrower in connection with entering into this Agreement.


3.Conditions Precedent.


(a)This Agreement and the obligation of the Incremental Term Lenders to make the
Initial Incremental Term Loans shall become effective on the date (the
“Incremental Term Facility Effective Date”) that the Borrower has delivered to
the Administrative Agent (which date shall be no later than July 17, 2015):


(i)a certificate of a Responsible Officer of the Borrower certifying that (i)
before and after giving effect to the making of the Incremental Term Loans no
Default or Event of Default shall exist, (ii) the representations and warranties
contained in Article V of the Credit Agreement, in the other Loan Documents and
in any document furnished under or connection therewith are true and correct on
and as of the Incremental Term Facility Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and (iii) since December 31, 2014 no
Material Adverse Effect has occurred;






--------------------------------------------------------------------------------




(ii)an Omnibus Reaffirmation duly executed by the Credit Parties and dated the
Incremental Term Facility Effective Date.


(iii)certificates, resolutions and other documents of the Loan Parties of the
type referred to in Sections (viii) and (ix) of Section 4.01 of the Credit
Agreement in form and substance reasonably satisfactory to the Administrative
Agent;


(iv)an amendment reflecting the amendment of the obligations contemplated hereby
(the “Mortgage Amendment”), in form and substance reasonably satisfactory to the
Administrative Agent and the Incremental Term Lender, with respect to the
Mortgaged Property, duly executed and delivered by a Responsible Officer and in
form suitable for filing and recording in such filing or recording offices that
the Administrative Agent reasonably deems necessary;


(v)favorable opinions of Morrison & Foerster LLP and Brownstein Hyatt Farber
Schreck, LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender party hereto, in form and substance reasonably satisfactory to
the Administrative Agent;


(vi)an opinion with respect to the Mortgage Amendment from local counsel to the
Borrower addressed to the Administrative Agent and each of the Lenders and dated
the date of the Mortgage Amendment, in form and substance reasonably
satisfactory to the Administrative Agent;


(vii)each Loan Party shall have received all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party, and the validity against such Loan Party, of this Agreement and the
transactions and other agreements contemplated herein and all such consents,
licenses and approvals shall be in full force and effect;


(viii)the Borrower shall have paid all fees and expenses required to be paid on
the Incremental Term Facility Effective Date, including all fees and expenses
payable to the Incremental Term Lender;


(ix)a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by MDDC) and evidence of
flood insurance reasonably satisfactory to the Administrative Agent and
otherwise in conformance with applicable law in the event the Mortgaged Property
is in an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area; and


(x)a duly completed Compliance Certificate for the fiscal quarter ending March
31, 2015.


(b)The obligation of the Incremental Term Lenders to make any Incremental Term
Loan shall be subject to the conditions precedent set forth in Section 4.02 of
the Credit Agreement as well as the following additional conditions precedent:






--------------------------------------------------------------------------------




(i)a Request for Credit Extension requesting the borrowing of such Incremental
Term Loans, which shall have been delivered at least five Business Days prior to
the applicable borrowing date;


(ii)evidence in form and substance reasonably satisfactory to the Administrative
Agent that the net proceeds of such Incremental Term Loan will be applied as
required by the Credit Agreement and this Agreement;


(iii)endorsements to the title insurance policy of the type referred to in
subsection (v) of Section 4.01(a) of the Credit Agreement in form and substance
reasonably satisfactory to the Administrative Agent;


(iv)a certificate of a Responsible Officer of the Borrower certifying that (i)
before and after giving effect to the making of the Incremental Term Loans no
Default or Event of Default shall exist, (ii) the representations and warranties
contained in Article V of the Credit Agreement, in the other Loan Documents and
in any document furnished under or connection therewith are true and correct on
and as of the applicable Borrowing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and (iii) since December 31, 2014 no
Material Adverse Effect has occurred; and


(v)an Additional First Lien Joinder Agreement with respect to the Incremental
Term Facility, dated on or prior to the Initial Borrowing Date, duly executed by
the Administrative Agent, in its capacity as Authorized Representative for the
Incremental Term Facility, the Collateral Agent and the Administrative Agent, in
its capacity as Authorized Representative for the Revolving Credit Facility and
for each Existing Term Facility in effect as of the Initial Borrowing Date.


4.Interest and Fees.


(a)Subject to the provisions of Section 2.08(b) of the Credit Agreement, (i) at
any time and to the extent that the Incremental Term Loans are Eurodollar Rate
Loans, the Incremental Term Loans shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Effective Eurodollar Rate (as defined below) for such Interest Period plus
the Term Loan Applicable Rate (as defined below) and (ii) at any time and to the
extent that the Incremental Term Loans are Base Rate Loans, the Incremental Term
Loans shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the Base Rate for such Interest Period plus the Term Loan
Applicable Rate; provided, that for purposes of calculating the Base Rate in
connection with the Incremental Term Loans, clause (b) of the definition of
“Base Rate” shall be deemed to refer to the Effective Eurodollar Rate.


“Effective Eurodollar Rate” means, for any Interest Period with respect to any
Incremental Term Loan, the greater of (x) the Eurodollar Rate in effect for such
Interest Period and (y) 1.00%.


“Term Loan Applicable Rate” means, with respect to the Incremental Term Loans,
(a) in the case of Eurodollar Loans, (i) at any time that the Total Leverage
Ratio is equal to or greater than 4.50 to 1.0, 6.00%,




--------------------------------------------------------------------------------




(ii) at any time that the Total Leverage Ratio is equal to or greater than 3.50
to 1.0 but less than 4.50 to 1.0, 5.75%, (iii) at any time that the Total
Leverage Ratio is equal to or greater than 3.00 to 1.0 but less than 3.50 to
1.0, 5.50%, (iv) at any time that the Total Leverage Ratio is equal to or
greater than 2.50 to 1.0 but less than 3.00 to 1.0, 5.25%, and (v) at any time
that the Total Leverage Ratio is less than 2.50 to 1.0, 5.00%, and (b) in the
case of Base Rate Loans, (i) at any time that the Total Leverage Ratio is equal
to or greater than 4.50 to 1.0, 5.00%, (ii) at any time that the Total Leverage
Ratio is equal to or greater than 3.50 to 1.0 but less than 4.50 to 1.0, 4.75%,
(iii) at any time that the Total Leverage Ratio is equal to or greater than 3.00
to 1.0 but less than 3.50 to 1.0, 4.50%, (iv) at any time that the Total
Leverage Ratio is equal to or greater than 2.50 to 1.0 but less than 3.00 to
1.0, 4.25%, and (v) at any time that the Total Leverage Ratio is less than 2.50
to 1.0, 4.00%.


Any increase or decrease in the Term Loan Applicable Rate resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) of the Credit Agreement in the case of the
first three fiscal quarters of any fiscal year and immediately following the
date a certification of the Total Leverage Ratio is delivered pursuant to
Section 6.02(c) of the Credit Agreement in the case of the final quarter of any
fiscal year; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b) of the Credit Agreement or
a certification of Total Leverage Ratio is not delivered when due in accordance
with Section 6.02(c) of the Credit Agreement, then the Term Loan Applicable Rate
shall be the rate referred to in clause (a)(i) or (b)(i) of the definition
thereof (set forth above) as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day after the date such certificate
is delivered.


Notwithstanding the foregoing, in the event that the Effective Yield (as defined
below) for any Term Facility under the Credit Agreement (other than the
Incremental Term Facility contemplated in Section 1 hereof), as determined by
the Administrative Agent, is higher than the Effective Yield for the Incremental
Term Facility, as determined by the Administrative Agent, by more than 50 basis
points, then the interest rates referred to above shall be increased to the
extent necessary so that the Effective Yield for the Incremental Term Facility,
as determined by the Administrative Agent, is equal to the Effective Yield for
such other Term Facility minus 50 basis points. If necessary, this Agreement
shall be amended, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to reflect such increase in interest
rate.


(b)The Borrower shall pay to the Administrative Agent for the account of each
Incremental Term Lender in accordance with its Delayed Draw Commitment, an
unused fee (the “Delayed Draw Unused Fee”) equal to 0.25% per annum times the
actual daily amount of such Incremental Term Lender’s Delayed Draw Commitment.
The Delayed Draw Unused Fee shall accrue at all times from and after the
Incremental Term Facility Effective Date to and including the earliest to occur
of (i) the date on which the Delayed Draw Commitments are terminated in full
pursuant to Section 5(c) or reduced to zero as a result of the making of Delayed
Draw Term Loans and (ii) the Delayed Draw Commitment Termination Date, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Incremental Term Facility Effective Date, and on the Maturity Date as
described in Section 5(b) below, and calculated as provided in Section 2.10 of
the Credit Agreement.


5.Repayment of Incremental Term Loans; Termination or Reduction of Delayed Draw
Commitments.


(a)The Borrower shall make repayments of (i) the Initial Incremental Term Loans
on or before the last Business Day of each fiscal quarter of the Borrower
commencing with the fiscal quarter




--------------------------------------------------------------------------------




of the Borrower ending December 31, 2015 in an amount equal to the Amortization
Percentage (as defined below) times the aggregate principal amount of the
Initial Incremental Term Loans made on the Initial Borrowing Date and (ii) the
Delayed Draw Term Loans on or before the last Business Day of each fiscal
quarter of the Borrower commencing with the first full fiscal quarter of the
Borrower ending after the Delayed Draw Borrowing Date for such Delayed Draw Term
Loans in an amount equal to the Amortization Percentage times the aggregate
principal amount of the Delayed Draw Term Loans made on such Delayed Draw
Borrowing Date.


“Amortization Percentage” means 0.25%.


(b)The Borrower shall repay the outstanding principal amount of all Incremental
Term Loans on July 16, 2023, which date shall be the Maturity Date for the
Incremental Term Facility.


(c)The Borrower may, upon notice to the Administrative Agent, terminate the
Delayed Draw Commitments, or from time to time permanently reduce the Delayed
Draw Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m., Pacific time (daylight or
standard, as applicable), five Business Days prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Incremental Term Lenders of any
such notice of termination or reduction of the Delayed Draw Commitments. Any
reduction of the Delayed Draw Commitments shall be applied to the Delayed Draw
Commitments, as applicable, of each Incremental Term Lender according to its Pro
Rata Share of the aggregate Delayed Draw Commitments, as applicable. The Delayed
Draw Commitment of each Incremental Term Lender will be automatically reduced by
the principal amount of each Delayed Draw Term Loan made by such Incremental
Term Lender upon the making of such Delayed Draw Term Loan. All unpaid Delayed
Draw Unused Fees accrued until the effective date of any termination of the
Delayed Draw Commitments shall be paid on the effective date of such
termination.


6.Mandatory Prepayments. Subject to the Intercreditor Agreement, in addition to
the mandatory prepayments required pursuant to Section 2.07 of the Credit
Agreement, following repayment in full of the TLB-1 Facility (as defined below):


(a)Beginning with the fiscal year ending December 31, 2015, within five Business
Days after the delivery of each Compliance Certificate pursuant to Section
6.02(b) of the Credit Agreement that relates to financial statements delivered
pursuant to Section 6.01(a) of the Credit Agreement, the Borrower shall prepay
an aggregate principal amount of Incremental Term Loans, together with accrued
and unpaid interest thereon, equal to the lesser of:


(i)the Applicable ECF Percentage of Excess Cash Flow for the fiscal year covered
by such financial statements (the “ECF Prepayment Amount”), minus the aggregate
amount of voluntary prepayments of Incremental Term Loans made during such
fiscal year (without duplication of any voluntary prepayments of Term Loans
deducted from the Excess Cash Flow payment for the prior fiscal year) and since
January 1 of the current fiscal year pursuant to Section 2.05(a) of the Credit
Agreement; and


(ii)if the lenders under any Specified Other Term Facility (as defined herein)
require any mandatory prepayment in connection with excess cash flow, an amount
equal to (A) the ECF Prepayment Amount times (B) (1) the aggregate outstanding
principal amount




--------------------------------------------------------------------------------




of such Incremental Term Loans divided by (2) the sum of the aggregate
outstanding principal amount of the Incremental Term Loans, such Specified Other
Term Facility and any other Specified Other Term Facility which requires a
mandatory prepayment of excess cash flow, and the remaining amount of the ECF
Prepayment Amount shall be used to repay the Specified Other Term Facilities
which require mandatory prepayment in connection with excess cash flow.


“Applicable ECF Percentage” means, with respect to any financial statements, (a)
if the Total Leverage Ratio as of the end of the fiscal year covered by such
financial statements is more than 2.50 to 1.0, 50% and (b) if the Total Leverage
Ratio as of the end of the fiscal year covered by such financial statements is
less than or equal to 2.50 to 1.0, 0%.


“ECF Consolidated EBITDA” means, for any period, the Credit Parties and their
Subsidiaries’ consolidated income before distributions plus (or minus), in each
case, to the extent deducted (or added) in determining consolidated income,
depreciation, amortization, interest expense, income tax expense and pre-opening
expenses, plus any extraordinary losses and minus any extraordinary gains, plus
any non-recurring non-cash losses (or minus any non-recurring non-cash gains),
plus any non-cash charges related to fair value adjustments, minus any non-cash
gains related to fair value adjustments, and plus any losses, charges or
expenses resulting from any donations made by the Credit Parties relating to the
Casino Reinvestment Development Authority, all as determined in accordance with
GAAP.


“Excess Cash Flow” means, for any fiscal year of the Credit Parties (a) ECF
Consolidated EBITDA (as defined above) for such fiscal year less (b) the sum of
(i) consolidated interest expense (as defined in GAAP) actually paid in cash by
the Credit Parties and their Subsidiaries during such fiscal year, plus (ii)
scheduled and mandatory principal repayments of Loans that are Term Loans made
during such fiscal year pursuant to Section 2.07(e) of the Credit Agreement,
plus (iii) income taxes actually paid in cash by the Credit Parties and their
Subsidiaries during such fiscal year, plus (iv) without duplication of the
amount described in clause (iii), the Tax Amount for such fiscal year, plus (v)
pre-opening expenses paid by the Credit Parties and their Subsidiaries in cash
during such fiscal year, plus (vi) capital expenditures actually made in cash by
the Credit Parties and their Subsidiaries in such fiscal year to the extent
permitted under the Loan Documents, plus (vii) without duplication, any accrued
property tax refunds of the Credit Parties and their Subsidiaries during such
fiscal year, minus (viii) without duplication, any property tax refunds received
in cash or applied as a credit to property taxes otherwise payable by the Credit
Parties and their Subsidiaries during such fiscal year.


“Specified Other Term Facility” means, at any time, any Term Facility or other
term Indebtedness of the Borrower which has a first priority Lien on the
Collateral (including if such Lien is pari passu with the Lien securing any Term
Facility but excluding Indebtedness secured by junior Liens and Indebtedness
that is unsecured) (other than the Incremental Term Facility or the TLB-1
Facility) outstanding at such time.


“TLB-1 Facility” means the Term Facility outstanding pursuant to that certain
Lender Joinder Agreement, dated as of December 16, 2013, among the Borrower,
MDDC, the Administrative Agent and each Lender party thereto.


(b)Within five Business Days after the receipt by the Borrower or any other
Credit Party of any cash in settlement of any disputed property tax assessment,
if the Total Leverage Ratio was greater than 3.00 to 1.0 as of the most recently
ended fiscal quarter of MDDC, the Borrower shall prepay an aggregate principal
amount of the Incremental Term Loans in an amount equal to the lesser of:




--------------------------------------------------------------------------------






(i)the net cash proceeds received by such Credit Party in connection therewith;
and


(ii)to the extent that the lenders under any Specified Other Term Facility
require any mandatory prepayment in connection with the receipt of such
proceeds, an amount equal to (A) the aggregate amount of such net cash proceeds
times (B) (1) the aggregate outstanding principal amount of the Incremental Term
Loans divided by (2) the sum of the aggregate outstanding principal amount of
the Incremental Term Loans, such Specified Other Term Facility and any other
Specified Other Term Facility which requires a mandatory prepayment in
connection with the receipt of such proceeds, and the remaining amount of the
cash settlement shall be used to repay the Specified Other Term Facilities which
require mandatory prepayment in connection with the cash settlement.


(c)All prepayments of the Incremental Term Facility made pursuant to this
Section 6, pursuant to Sections 2.05 or 2.07 of the Credit Agreement or pursuant
to the Intercreditor Agreement shall be applied (i) if made prior to the Delayed
Draw Commitment Termination Date (or, if earlier, the date on which the Delayed
Draw Commitment shall have been reduced to zero), to the remaining principal
installments thereof on a ratable basis and (ii) if made on or after the Delayed
Draw Commitment Termination Date (or, if earlier, the date on which the Delayed
Draw Commitment shall have been reduced to zero), to the principal installments
thereof in inverse order of maturity.


(d)The parties hereto agree that they will reasonably cooperate so as to permit
the Incremental Term Loans to be fungible with each other.


7.Payments Generally; Prepayment Premiums All payments of principal and interest
shall be made to the Administrative Agent for the account of the Incremental
Term Lenders in Dollars in immediately available funds at the Administrative
Agent’s Office in accordance with the Credit Agreement; provided, that,


(a)in the event of a full or partial prepayment of Incremental Term Loans
effected on or prior to the third anniversary of the Incremental Term Facility
Effective Date with the proceeds of any Other Term Facility, Extended Term
Facility or other Indebtedness or the issuance of Equity Interests by a Credit
Party, such prepayment shall include a premium (in addition to any amounts owing
in connection with such prepayment under Section 3.05 of the Credit Agreement)
in an amount equal to (i) 4.00% of the principal amount so prepaid, in the case
of any such prepayment on or prior to the first anniversary of the Incremental
Term Facility Effective Date, (ii) 2.00% of the principal amount so prepaid, in
the case of any such prepayment after the first anniversary of the Incremental
Term Facility Effective Date but on or prior to the second anniversary of the
Incremental Term Facility Effective Date and (iii) 1.00% of the principal amount
so prepaid, in the case of any such prepayment after the second anniversary of
the Incremental Term Facility Effective Date but on or prior to the third
anniversary of the Incremental Term Facility Effective Date;


(b)in the event that any amendment, restatement, amendment and restatement or
other modification to this Agreement or any other Loan Document, in each case
that has the effect of decreasing the Effective Yield in respect of the
Incremental Term Loans (any such amendment, restatement, amendment and
restatement or other modification, a “Repricing Amendment”) is effected on or
prior to the third anniversary of the Incremental Term Facility Effective Date,
the Borrower shall pay an amendment fee to any Lender approving such amendment
or conversion (other than any




--------------------------------------------------------------------------------




replacement Lender replacing a Lender pursuant to Section 10.16 of the Credit
Agreement in connection with such amendment) in an amount equal to (i) 4.00% of
the principal amount of Incremental Term Loans for which such Effective Yield is
decreased, in the case of any such amendment, restatement, amendment and
restatement or other modification effected on or prior to the first anniversary
of the Incremental Term Facility Effective Date, (ii) 2.00% of the principal
amount of Incremental Term Loans for which such Effective Yield is decreased, in
the case of any such amendment, restatement, amendment and restatement or other
modification effected after the first anniversary of the Incremental Term
Facility Effective Date but on or prior to the second anniversary of the
Incremental Term Facility Effective Date and (iii) 1.00% of the principal amount
of Incremental Term Loans for which such Effective Yield is decreased, in the
case of any such amendment, restatement, amendment and restatement or other
modification effected after the second anniversary of the Incremental Term
Facility Effective Date but on or prior to the third anniversary of the
Incremental Term Facility Effective Date; and


(c)in the event that any Non-Consenting Lender other than a Disqualified Lender
is replaced as a Lender pursuant to Section 10.16(b) of the Credit Agreement on
or prior to the third anniversary of the Incremental Term Facility Effective
Date in connection with a Repricing Amendment, the Borrower shall pay a fee to
any such Lender in an amount equal to (i) 4.00% of the principal amount of such
Lender’s Incremental Term Loans being assigned pursuant to such replacement, in
the case of any such replacement effected on or prior to the first anniversary
of the Incremental Term Facility Effective Date, (ii) 2.00% of the principal
amount of such Lender’s Incremental Term Loans being assigned pursuant to such
replacement, in the case of any such replacement effected after the first
anniversary of the Incremental Term Facility Effective Date but on or prior to
the second anniversary of the Incremental Term Facility Effective Date and (iii)
1.00% of the principal amount of such Lender’s Incremental Term Loans being
assigned pursuant to such replacement, in the case of any such replacement
effected after the second anniversary of the Incremental Term Facility Effective
Date but on or prior to the third anniversary of the Incremental Term Facility
Effective Date.


“Effective Yield” means yield taking into account upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount (with
original issue discount being equated to interest based on an assumed four-year
life to maturity) but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such new or replacement loans and without taking
into account any fluctuations in the Eurodollar Rate or comparable rate.


8.Covenants.


(a)From and after the Incremental Term Facility Effective Date, no Credit Party
shall, and shall not permit any Subsidiary to, make or become legally obligated
to make any capital expenditure, except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Credit Parties and
their Subsidiaries in any fiscal year, $40,000,000; provided that any portion of
such amount (but in no case more than $10,000,000), if not expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next following fiscal year (but not any fiscal years thereafter); and
provided, further, if any such amount is so carried over, it will be deemed used
in the applicable subsequent fiscal year before the amount permitted for such
fiscal year.






--------------------------------------------------------------------------------




(b)From and after the Incremental Term Facility Effective Date, notwithstanding
the provisions of Section 7.06 of the Credit Agreement (except as expressly
provided for herein), MDDC shall not make, and shall not permit any of its
Subsidiaries (including the Borrower) to make, any Restricted Payment pursuant
to such clause unless (i) the Total Leverage Ratio will be (x) 4.00 to 1.00 or
less, after giving effect thereto, or (y) if an Additional License Event has
occurred and is continuing, 2.50 to 1.00 or less at the time thereof and, after
giving effect thereto, 3.00 to 1.00 or less, (ii) such Restricted Payment is in
an amount less than or equal to Cumulative Excess Cash Flow and (iii) no Default
or Event of Default shall have occurred and be continuing or if a Default will
result after giving effect thereto. Notwithstanding the limitations in the prior
sentence, MDDC and its Subsidiaries may make Restricted Payments permitted by
Section 7.06(b) of the Credit Agreement.
  
“Additional License Event” means a casino gaming developer or operator
(excluding Boyd Gaming Corporation, MDDC, the Borrower and their respective
Affiliates) has received final and effective licenses, permits, franchises and
other authorizations from applicable Governmental Authorities (“Gaming
Approvals”) required to own, lease, operate or otherwise conduct the casino
gaming business excluding online gaming licenses and video lottery terminals (i)
in the State of New Jersey, but outside Atlantic County, New Jersey (“New Jersey
Casinos”); or (ii) in the Commonwealth of Pennsylvania so long as, in respect of
(ii) hereof, such casino gaming business is located within 75 miles (measured in
a straight line) (“Contiguous Jurisdictions”) of the casino gaming business
located in Atlantic City, New Jersey commonly known as The Borgata Casino Hotel
& Spa (“Contiguous Jurisdiction Casinos”). For the avoidance of doubt, Gaming
Approvals does not include Gaming Approvals received by New Jersey Casinos or
Contiguous Jurisdiction Casinos prior to the date of this Agreement, whether or
not such Gaming Approvals are renewed, reallocated or transferred within New
Jersey Casinos or within Contiguous Jurisdictions after the date of this
Agreement.


“Cumulative Excess Cash Flow” means, on any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to, without
duplication, (a) Excess Cash Flow for each fiscal year commencing with the
fiscal year ending December 31, 2015 minus (b) the ECF Prepayment Amount for
each such fiscal year minus (c) the aggregate amount of Restricted Payments
theretofore made pursuant to Section 7.06(a) of the Credit Agreement with
Cumulative Excess Cash Flow.


(c)The proceeds of the Incremental Term Loans shall be used (i) in the case of
the Initial Incremental Term Loans, on the Initial Borrowing Date to (x) pay
fees, costs and expenses in connection with the incurrence of such Incremental
Term Loans and (y) fund the redemption of the 2018 Notes, including principal,
accrued and unpaid interest and premium to the redemption date, and (ii) in the
case of the Delayed Draw Term Loans, on the relevant Delayed Draw Borrowing Date
to (x) pay fees, costs and expenses in connection with the incurrence of such
Delayed Draw Term Loans and (y) prepay, including principal, accrued and unpaid
interest and premium to the date of prepayment Term Loans under any Term
Facility outstanding on the relevant Delayed Draw Borrowing Date; provided, that
if agreed by each Incremental Term Lender holding a Delayed Draw Commitment and
to the extent not then prohibited under the Credit Agreement, after prepayment
in full of all Existing Term Facilities (other than the Incremental Term
Facility contemplated hereby) the proceeds of Delayed Draw Term Loans may be
used to prepay principal amounts outstanding under (and accrued interest and
Unused Fees in respect of) the Revolving Credit Facility.


(d)For the avoidance of any doubt, the parties hereto agree that the Incremental
Term Lenders shall be treated in all respects as Term Lenders and shall have the
benefit of all representations and warranties, covenants (including, without
limitation, Section 7.11 of the Credit Agreement) and




--------------------------------------------------------------------------------




other rights and protections set forth in the Credit Agreement and the other
Loan Documents on the date hereof unless specifically stated otherwise in this
Agreement; provided that to the extent that any Other Term Facility or Extended
Term Facility benefits from any financial covenant in addition to the financial
covenant set forth in Section 7.11 of the Credit Agreement, the Incremental Term
Lenders shall not have the benefit of such additional financial covenant without
the prior written consent of the Borrower.


(e)Within five (5) Business Days after delivery of the financial statements
referred to in Section 6.01(a) of the Credit Agreement, the Borrower shall
deliver to the Administrative Agent a calculation of Cumulative Excess Cash Flow
and ECF Consolidated EBITDA for the applicable fiscal year.


9.Assignments. In addition to any consent required by Section 10.07(b) of the
Credit Agreement, any assignment of an Incremental Term Commitment, Delayed Draw
Commitment or Incremental Term Loan must be approved by the Borrower if such
assignment is to a Term Lender under any other Term Facility (such approval not
to be unreasonably withheld or delayed) so long as no Event of Default has
occurred and is continuing.


10.Representations and Warranties. Each Loan Party hereby represents and
warrants:


(a)Each Loan Party, which is party hereto, has all requisite power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its obligations under, the Credit Agreement as amended by this
Agreement (the “Amended Agreement”) and the other Loan Documents;


(b)The execution and delivery of this Agreement and the performance of the
Amended Agreement and the other Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party;


(c)The execution and delivery by each Loan Party of this Agreement and the
performance by each Loan Party of the Amended Agreement and the other Loan
Documents do not and will not (i) violate (A) any provision of any law, statute,
rule or regulation, or of the certificate or articles of incorporation or
partnership agreement, other constitutive documents or by-laws of MDDC, the
Borrower or any other Loan Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Loan
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 10(c), individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Loan Party
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Loan Party, except for such approvals or consents
which will be obtained on or before the Incremental Term Facility Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect;


(d)No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the execution and delivery by each Loan Party of this Agreement and the
performance by the Credit Parties of the Amended




--------------------------------------------------------------------------------




Agreement and the other Loan Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect; and


(e)This Agreement has been duly executed and delivered by each of the Loan
Parties party thereto and this Agreement and the Amended Agreement each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforce-able against such Loan Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).


11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


12.Loan Documents. This Agreement is a Loan Document.


13.Amendments. Subject to the provisos to Section 10.01 of the Credit Agreement,
no amendment or waiver of any provision of this Agreement, and no consent to any
departure by a Credit Party or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Term Lenders under the
Incremental Term Facility and the Credit Parties or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.


14.Entire Agreement. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. This Agreement may be amended or modified only in
writing signed by each party hereto.


15.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made
and to be performed entirely within such State (INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK); PROVIDED THAT EACH INCREMENTAL TERM LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
MARINA DISTRICT FINANCE COMPANY, INC.




By:    /s/ Josh Hirsberg____________________________
Name:    Josh Hirsberg
Title:    Vice President, Treasurer and Chief
Financial Officer




MARINA DISTRICT DEVELOPMENT COMPANY, LLC




By:    Marina District Development
Holding Co., LLC, a New Jersey limited
liability company
Its:    Sole Member


By:    Boyd Atlantic City, Inc.,
a New Jersey corporation
Its:    Managing Member




By:    /s/ Josh Hirsberg____________________________
Name:    Josh Hirsberg
Title:    Vice President






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:     /s/ Jennifer Havalchak_________________________    
Name:    Jennifer Havalchak
Title:    Vice President






--------------------------------------------------------------------------------




CPPIB CREDIT INVESTMENTS III INC., as Incremental Term Lender




By:     /s/ Mark Jenkins______________________________    
Name:    Mark Jenkins
Title:    Senior Managing Director




By:     /s/ Poul Winslow_____________________________    
Name:    Poul Winslow
Title:    Authorized Signatory










--------------------------------------------------------------------------------




Schedule I


Incremental Term Lender
Initial Incremental Term Commitment
Delayed Draw Commitment
CPPIB Credit Investments III Inc.
$420,000,000
$230,000,000
Total:
$420,000,000
$230,000,000









